DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatier (FR2823688 - translation provided) and in view of Weisser (WO2004/020141 - translation provided) and Shibazaki (EP 3219411B1).
Regarding claim 1, Sabatier teaches an apparatus comprising a shaping means 54 (ring-shaped laser beam forming unit) with elements 38, 40 (first axicon lens, second axicon lens) followed by a focusing lens 56 (convex lens) (fig 6A-B and 8; page 6). Sabatier teaches that the beam reflected from laser 42 (laser beam emitting unit) is focused on the axis opposite the output 31 (outlet) of the means of material supply 44 (material feeding unit) (page 7).
Sabatier does not specify that the convex lens disposed between the first axicon lens and the second axicon lens.
However, in the same field of endeavor, beam shaping units, Weisser teaches that focusing lens 2 (convex lens) is between two axicon lens 1, 3 (first axicon lens, second axicon lens) (fig 3). Weisser teaches that the overall effect of these three components (two axicons + focusing lens) provides the desired ring formation (see Weisser, page 4).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Sabatier by placing the focusing lens between two axicon lenses as taught by Weisser since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated since the overall effect of these three components (two axicons + focusing lens) provides the desired ring formation (see Weisser, page 4).
The combination does not specify a first moving mechanism as instantly claimed.
However, in the same field of endeavor, beam shaping units, Shibazaki teaches that by the rotation of rotation shaft 101a, either opening section 97 or lens 98 can be selectively placed on the optical path of the light via the first optical system 94 (the position corresponding to an optical axis AX1) 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including a drive device as taught by Shibazaki since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to selectively place a lens in the optical path (Shibazaki, [0124]).
Examiner notes that the limitation “to form the laser beam entering through the first axicon lens into a ring-shape laser beam and emit the ring-shape laser beam from the second axicon lens” is a recitation of intended result. However, apparatus claims cover what a device is, not what a device does, and thus, an apparatus claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, the cited prior art teaches all of the positively recited structure (forming unit, first axicon lens, second axicon lens, and convex lens) of the claimed apparatus.
Examiner notes that the limitations “to move the convex lens in the optical axis direction of the laser beam,” “to emit the ring-shape laser beam toward the workpiece,” and “from which the material powder is released, to feed the material powder from the outlet toward the workpiece” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (a first moving mechanism, emitting unit, material feeding unit, outlet, and workpiece) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claim 2, as applied to claim 1, Shibazaki further teaches Z-axis guide 34 is attached movable in the Z-axis direction to head section 32 (material feeding unit) and is driven in the Zaxis 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including a Z drive mechanism as taught by Shibazaki since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to drive the head section in the Z-axis (see Shibazaki, [0051]).
Regarding claim 3, Sabatier teaches an apparatus comprising a shaping means 54 (ring-shaped laser beam forming unit) with elements 38, 40 (first axion lens, second axion lens) followed by a focusing lens 56 (convex lens) (fig 6A-B and 8; page 6). Sabatier teaches that the beam reflected from laser 42 (laser beam emitting unit) is focused on the axis opposite the output 31 (outlet) of the means of material supply 44 (material feeding unit) (page 7).
Sabatier does not specify that the convex lens disposed between the first axicon lens and the second axicon lens.
However, in the same field of endeavor, beam shaping units, Weisser teaches that focusing lens 2 (convex lens) is between two axicon lens 1, 3 (first axion lens, second axion lens) (fig 3). Weisser teaches that the overall effect of these three components (two axicons + focusing lens) provides the desired ring formation (see Weisser, page 4).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Sabatier by placing the focusing lens between two axicon lens as taught by Weisser since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated since the overall effect of these three components (two axicons + focusing lens) provides the desired ring formation (see Weisser, page 4).
The combination does not specify a first moving mechanism as instantly claimed.
However, in the same field of endeavor, beam shaping units, Shibazaki teaches that by the rotation of rotation shaft 101a, either opening section 97 or lens 98 can be selectively placed on the optical path of the light via the first optical system 94 (the position corresponding to an optical axis AX1) (fig. 11; [0124]). Rotation of rotation shaft 101a is performed by a drive device 102 (first moving mechanism) under the instructions of controller 600 (controller) (fig. 11; [0124]). 
Shibazaki further teaches controller 600 (controller) moves table 12 (workpiece) roughly and greatly by pneumatic control of the air cylinder as well as in a fine manner by the shaft motor (air cylinder and shaft respectively form a third moving mechanism as instantly claimed) ([0035]).
The controller 600 scans the surface (target surface) of workpiece W and acquires the surface shape data ([0063]). Thus, Shibazaki teaches that the controller includes a storage unit to store data. It is possible to continuously or intermittently change the width of the straight line area in the relative moving direction during relative movement of the beam and target surface TAS ([0093]). Controller 600 can also change the intensity distribution of the beam on shaping surface MP according to the relative position of the beam and target surface TAS ([0093]). Controller 600 can also change the intensity distribution of the beam on shaping surface MP according to a required shaping accuracy and throughput ([0093]). Thus, controller 600 stores data regarding respective relations of a distance between the shaping surface MP and the laser. Controller 600 is capable of specifying a size of the laser- beam-irradiated region to be formed on the workpiece and checking the specified laser- beam-irradiated region against the data stored because it is possible to continuously or intermittently change the width of the straight line area in the relative moving direction during relative movement of the beam and target surface TAS via controller 600 ([0093]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including controller, drive device, air cylinder and shaft as taught by Shibazaki since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to scan the surface (target surface) of a workpiece and acquire the surface shape data; to selectively 
Examiner notes that the limitation “to move at least one of the additive-manufacturing head and the workpiece” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (a third moving mechanism, additive-manufacturing head, and workpiece) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claim 5, as applied to claim 3, Shibazaki teaches that the controller 600 scans the surface (target surface) of workpiece W and acquires the surface shape data ([0063]). Thus, Shibazaki teaches that the controller includes a storage unit to store data. Further, the rotation of rotation shaft 101a, either opening section 97 or lens 98 can be selectively placed on the optical path of the light via the first optical system 94 ([0124]). Controller 600 is capable of determining a distance in the second section as the distance between the first axicon lens and the convex lens in the optical axis direction of the laser beam because the rotation of rotation shaft 101a is performed by a drive device 102 (first moving mechanism) under the instructions of controller 600 (controller) ([0124]).
Examiner notes that the limitation “wherein as the distance between the first axicon lens and the convex lens in the optical axis direction of the laser beam increases, a thickness of the ring-shape laser beam in radial direction changes in a first section in which the thickness decreases gradually toward a local minimum and a second section in which the thickness increases gradually from the local minimum, a rate of change of the thickness of the ring-shape laser beam in the second section is smaller than a rate of change of the thickness of the ring-shape laser beam in the first section” is a recitation of intended result. However, apparatus claims cover what a device is, not what a device does, and thus, an apparatus claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus 
Regarding claim 6, Sabatier teaches an apparatus comprising a shaping means 54 (ring-shaped laser beam forming unit) with elements 38, 40 (first axion lens, second axion lens) followed by a focusing lens 56 (convex lens) (fig 6A-B and 8; page 6). Sabatier teaches that the beam reflected from laser 42 (laser beam emitting unit) is focused on the axis opposite the output 31 (outlet) of the means of material supply 44 (material feeding unit) (page 7).
Sabatier does not specify that the convex lens disposed between the first axicon lens and the second axicon lens.
However, in the same field of endeavor, beam shaping units, Weisser teaches that focusing lens 2 (convex lens) is between two axicon lens 1, 3 (first axion lens, second axion lens) (fig 3). Weisser teaches that the overall effect of these three components (two axicons + focusing lens) provides the desired ring formation (see Weisser, page 4).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Sabatier by placing the focusing lens between two axicon lens as taught by Weisser since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated since the overall effect of these three components (two axicons + focusing lens) provides the desired ring formation (see Weisser, page 4).
The combination does not specify a first moving mechanism as instantly claimed.
However, in the same field of endeavor, beam shaping units, Shibazaki teaches Z-axis guide 34 is attached movable in the Z-axis direction to head section 32 (material feeding unit) and is driven in the Zaxis direction by a Z drive mechanism 44 (second moving mechanism) (fig 1;[0051]). Position in the Z-axis direction (or displacement from a reference position) of Z-axis guide 34 is measured by a Z encoder 46 (fig. 1; [0051]).
Shibazaki further teaches that by the rotation of rotation shaft 101a, either opening section 97 or lens 98 can be selectively placed on the optical path of the light via the first optical system 94 (the position corresponding to an optical axis AX1) (fig. 11; [0124]). Rotation of rotation shaft 101a is performed by a drive device 102 (first moving mechanism) under the instructions of controller 600 (controller) (fig. 11; [0124]). 
Shibazaki further teaches controller 600 (controller) moves table 12 (workpiece) roughly and greatly by pneumatic control of the air cylinder as well as in a fine manner by the shaft motor (air cylinder and shaft respectively form a third moving mechanism as instantly claimed) ([0035]).
The controller 600 scans the surface (target surface) of workpiece W and acquires the surface shape data ([0063]). Thus, Shibazaki teaches that the controller includes a storage unit to store data. It is possible to continuously or intermittently change the width of the straight line area in the relative moving direction during relative movement of the beam and target surface TAS ([0093]). Controller 600 can also change the intensity distribution of the beam on shaping surface MP according to the relative position of the beam and target surface TAS ([0093]). Controller 600 can also change the intensity distribution of the beam on shaping surface MP according to a required shaping accuracy and throughput ([0093]). Thus, controller 600 stores data regarding respective relations of a distance between the shaping surface MP and the laser. Controller 600 is capable of specifying a size of the laser- beam-irradiated region to be formed on the workpiece and checking the specified laser- beam-irradiated region against the data stored because it is possible to continuously or intermittently change the width of the straight line area in the relative moving direction during relative movement of the beam and target surface TAS via controller 600 ([0093]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including a Z drive mechanism, controller, drive device, air cylinder and shaft as taught by Shibazaki since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to drive the head section in the Z-axis, to scan the surface (target surface) of 
Examiner notes that the limitation “to move at least one of the additive-manufacturing head and the workpiece” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (a third moving mechanism, additive-manufacturing head, and workpiece) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatier (FR2823688 - translation provided) and in view of Weisser (WO2004/020141 - translation provided) and Shibazaki (EP 3219411B1), as applied to claim 3, and in further view of Ashton (US 2016/0236279).
Regarding claim 4, as applied to claim 3, Shibazaki further teaches that when controller 600 makes at least one laser unit 70 (laser beam oscillator) of light source unit 60 oscillate a laser beam and a parallel beam is emitted from light source system 510 (fig 14A; [0136]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including a laser unit as taught by Shibazaki since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to oscillate a laser beam (see Shibazaki, [0136]).
The combination does not specify wherein the controller further controls output of the laser beam generated by the laser beam oscillator, and the control unit determines the output of the laser beam so that an energy density per unit area of the laser-beam-irradiated region and a melt pool temperature are constant when the laser-beam-irradiated region is changed.
However, in the same field of endeavor, additive manufacturing apparatus, Ashton teaches an apparatus that may comprise adjusting the laser solidification process based upon the spectroscopic analysis ([0023]). An excess in energy density vaporising the melt pool may be identified from an intensity of the spectral emissions ([0023]). The point distance, exposure time, scan speed, hatch distance and/or laser power may be altered to alter the energy density ([0023]). Ashton further teaches that it is possible to control the parameters of the laser scan to achieve a melt pool having a sufficient temperature to ensure that a melt pool of the required size is generated, whilst vaporisation of the powder is minimized ([0081]). By combining analysis of the thermal emission and spectral emission, the computer 160 (controller) may be able to control the scan parameters to control vaporisation of the powder and the size and temperature of the melt pool ([0081]). For example, the temperature of the melt pool may be determined from the intensity of the spectral emission region ([0081]). Thus, the computer (controller) taught by Ashton is capable of determining the output of the laser beam so that an energy density per unit area of the laser-beam-irradiated region and a melt pool temperature are constant when the laser-beam-irradiated region is changed because an excess in energy density vaporising the melt pool may be identified from an intensity of the spectral emissions ([0023]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including a controller as taught by Ashton since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to control the parameters of the laser scan to achieve a melt pool having a sufficient temperature to ensure that a melt pool of the required size is generated, whilst vaporisation of the powder is minimized (see Ashton, [0081]).
Regarding claim 7, as applied to claim 4, Shibazaki teaches that the controller 600 scans the surface (target surface) of workpiece W and acquires the surface shape data ([0063]). Thus, Shibazaki teaches that the controller includes a storage unit to store data. Further, the rotation of rotation shaft 101a, either opening section 97 or lens 98 can be selectively placed on the optical path of the light via the first optical system 94 ([0124]). Controller 600 is capable of determining a distance in the second section as 
Examiner notes that the limitation “wherein as the distance between the first axicon lens and the convex lens in the optical axis direction of the laser beam increases, a thickness of the ring-shape laser beam in radial direction changes in a first section in which the thickness decreases gradually toward a local minimum and a second section in which the thickness increases gradually from the local minimum, a rate of change of the thickness of the ring-shape laser beam in the second section is smaller than a rate of change of the thickness of the ring-shape laser beam in the first section” is a recitation of intended result. However, apparatus claims cover what a device is, not what a device does, and thus, an apparatus claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, the cited prior art teaches all of the positively recited structure (first axicon lens and convex lens) of the claimed apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743